     Case 1:18-cv-01432-AJT-TCB Document 42 Filed 08/22/19 Page 1 of 1 PageID# 267


                              UNITED STATES DISTRICT COURT
                              FINAL PRETRIAL CONFERENCE


Date: 8/22/2019                                     Judge:          Trenga/TCB
Time: 10:05 - 10:10                              Deputy Clerk:    Dani Zirk



Civil Action Number: 1:18-cv-1432


KENNETH PRITCHARD

V.

METROPOLITAN WASHINGTON AIRPORTS AUTHORITY


APPEARANCES:
    Counsel for Plaintiff and Defendant present.

TRIAL:
[X] Case set for trial by JURY on 10/21/2019 at 10:00 a.m. (est. approx. 4 days)
[ ] Case set for trial by COURT on            at


Summary Judgment Motions are to be filed by 9/9/2019, with the opposition to be submitted by
9/23/2019, and any response to be submitted by 10/1/2019. Summary Judgment Motion
Hearing set for 10/4/2019 at 10:00 a.m.

The parties are directed to schedule a Settlement Conference with Magistrate Judge Buchanan.
